      Case 4:18-cv-03237-HSG Document 93-1 Filed 03/19/19 Page 1 of 12




                        Declaration of Dr. Elena Craft
             Submitted in Support of Environmental Defense Fund

I, Dr. Elena Craft, declare:

     1.      I am a Senior Director at the Environmental Defense Fund (“EDF”), a

non-profit organization focused on protecting human health and the environment

from airborne contaminants by using sound science. I received a Ph.D. in

toxicology from Duke University’s Nicholas School of the Environment and Earth

and Ocean Sciences. I also have a Master of Science degree in toxicology from

North Carolina State University. I work at EDF’s Austin, Texas office.

     2.      As a Senior Director, I conduct outreach and help research, formulate,

and implement measures to reduce air pollution that leads to ozone formation,

particularly emissions from the oil and gas industry, fossil fuel-fired power plants,

and other industrial air pollution emissions. I also work with government, civic,

business, and other groups at the local level, and EDF staff across the nation, to

help design solutions to air quality challenges. I have provided expert testimony at

three House Congressional hearings related to issues of air quality, and ozone

specifically. I have served on various advisory committees to the EPA, including

the Mobile Source Technical Review Subcommittee (“MSTRS”) under the Clean

Air Act Advisory Committee (“CAAAC”); the Air, Climate, and Energy

Subcommittee of the Board of Scientific Counselors; an Environmental Justice

Technical Review Subcommittee; and a ports work group.
                                          1
         Case 4:18-cv-03237-HSG Document 93-1 Filed 03/19/19 Page 2 of 12




                 Emissions from Municipal Solid Waste Landfills
                              Harm Human Health

     3.       I am aware that Municipal Solid Waste landfills are a significant

source of landfill gas, which is composed of methane, a potent greenhouse gas, and

non-methane organic compounds (NMOCs), including volatile organic compounds

(VOCs), and hazardous air pollutants (HAPs). I am also aware that EPA

established national emission guidelines for existing landfills to reduce these

harmful pollutants after finding that avoiding these emissions “will improve air

quality and reduce the potential for public health and welfare effects associate with

exposure to landfill gas emissions.” Emission Guidelines and Compliance Times

for Municipal Solid Waste Landfills; Final Rule, 81 Fed. Reg. 59,276 (Aug. 29,

2016).

   4.         Landfill gas is formed during the decomposition of landfilled waste

and, if not controlled, landfills will continue to emit numerous pollutants into the

air. EPA, Regulatory Impact Analysis to the Final Emission Guidelines for Existing

Sources and the New Source Performance Standards in the Municipal Solid Waste

Landfills Sector (“2016 RIA”) at 2-21 EPA-HQ-OAR-2014-0451-0225 (July

2016), https://www.regulations.gov/document?D=EPA-HQ-OAR-2014-0451-

0225. EPA estimates the Emission Guidelines would reduce NMOC by 1,810

Mg/yr beyond baseline values in 2025. 81 Fed. Reg. at 59,278.



                                          2
        Case 4:18-cv-03237-HSG Document 93-1 Filed 03/19/19 Page 3 of 12




   5.        EPA has also determined that the NMOC portion of landfill gas can

contain a variety of significant air pollutants, including various HAPs and VOCs,

some of which are known to be toxic. 2016 RIA at 1-3 to 1-4, 2-21. These NMOCs

are “formed by the biological processes and chemical reactions within the waste”

as well as from decomposition of “household cleaning products and materials

coated with or containing paints and adhesives.” Id. at 2-21 to 2-22.


        VOCs Form Ground-Level Ozone, or Smog, that Harms Human Health

   6.        There is a broad scientific consensus, including in EPA’s own data,

that VOC emissions are precursors to ozone formation and that exposure to ozone

is associated with significant public health effects. See e.g., 81 Fed. Reg. at 59,281.

Ozone forms when VOCs and oxides of nitrogen (NOx) react in the presence of

heat and sunlight. This process becomes more pronounced in the summertime.

        7.   A longstanding body of scientific research, including numerous EPA

assessments, demonstrates that exposure to ground-level ozone harms human

health. In its most recent Integrated Scientific Assessment for Ozone, EPA

concluded that “a very large amount of evidence spanning several decades supports

a relationship between exposure to [ozone] and a broad range of respiratory

effects.” 2013 Final Report: Integrated Science Assessment of Ozone and Related

Photochemical Oxidants at 1-6 (“ISA”) (EPA/600/R-10/076F),

https://cfpub.epa.gov/ncea/isa/recordisplay.cfm?deid=247492. These effects range

                                           3
      Case 4:18-cv-03237-HSG Document 93-1 Filed 03/19/19 Page 4 of 12




from decreases in lung function and increases in respiratory-related hospital

admissions and emergency room visits, to premature death. Id. at 6-131 to 6-158,

6-162 to 6-163.1

    8.       EPA concluded that there is a causal relationship or likely causal

relationship between both short- and long-term ozone exposure and a broad range

of harmful respiratory and cardiovascular effects in humans. ISA at 1-5 to 1-8,

Table 1-1. Short-term exposure is defined as hours, days, or weeks, and long-term

exposure is measured in months to years. Id. at 1-4.

    9.       Short-term exposure to ozone can have critical health implications.

For instance, there is strong evidence of an association between out-of-hospital

cardiac arrests and short-term exposure to ozone. Katherine B. Ensor et al., A

Case-Crossover Analysis of Out-of-Hospital Cardiac Arrest and Air Pollution,

127(11) CIRCULATION 1192 (2013),

https://www.ncbi.nlm.nih.gov/pubmed/23406673. Time scales of exposure up to

three hours in duration and also at the daily level on the day of the event were

significant. This evidence augments the long-standing body of literature

      1
         See also 2016 RIA at 4-3 (listing “[r]educed incidence of mortality from
exposure to ozone” and “[r]educed incidence of morbidity from exposure to
ozone,” including hospital admissions, emergency department visits for asthma,
restricted-activity days, school absence days, decreased outdoor worker
productivity, other respiratory effects, cardiovascular and nervous system effects,
and reproductive and developmental effects as benefits qualified in the regulatory
impact assessment).

                                          4
      Case 4:18-cv-03237-HSG Document 93-1 Filed 03/19/19 Page 5 of 12




demonstrating the serious impacts from short-term exposure to ozone pollution,

including the increased risk of premature death. ISA at 1-14 (concluding that there

is “likely to be a causal relationship between short-term exposures to [ozone] and

total mortality”). EPA has recognized that “[o]zone is associated with health

effects, including . . . premature mortality.” 81 Fed. Reg. at 59,281; see ISA 6-220

to 6-221.

     10.     Long-term exposure likewise has critical health implications. EPA

has concluded that there is “likely to be a causal relationship between long-term

exposure to [ozone] and respiratory effects.” ISA at 1-8. Similarly, EPA notes that

“recent evidence is suggestive of a causal relationship between long-term [ozone]

exposures and total mortality.” Id. Some longitudinal studies have further

demonstrated that “long-term [ozone] exposure influences the risk of asthma

development in children.” Id. at 7-2.

      11.    Ozone pollution is particularly harmful for vulnerable populations,

such as children, people with respiratory diseases or asthma, older adults, and

people who are active outdoors, especially outdoor workers. Id. at 1-8. Children

with asthma also face heightened risks from ozone exposure. Many studies have

demonstrated that children with asthma experience decrements in lung function

and increases in respiratory symptoms when exposed to ozone pollution. E.g., K.

Mortimer et al., The Effect of Air Pollution on Inner-City Children with Asthma,


                                          5
      Case 4:18-cv-03237-HSG Document 93-1 Filed 03/19/19 Page 6 of 12




19(4) EUR. RESP. J. 699 (2002), https://www.ncbi.nlm.nih.gov/pubmed/11999000;

ISA, 6-120–21, 6-160.

      12.    A recent study of almost 61 million Medicare patients conducted

nationwide indicates a significant association between ozone exposure and all-

cause mortality, with effects strongest in minorities and those of low socio-

economic status. These effects were seen at ozone concentrations well below

EPA’s current health-based standard. Di et al., Air Pollution and Mortality in the

Medicare Population, 376:26 NEW ENG. J. OF MED. 2513 (2017),

https://www.nejm.org/doi/full/10.1056/NEJMoa1702747.

      13.    Health effects other than cardiovascular or respiratory are also likely.

A recent study suggested that ozone exposure may be linked to approximately

8,000 stillbirths per year. Mendola et al., Chronic and Acute Ozone Exposure in the

Week Prior to Delivery is Associated with the Risk of Stillbirth, 14(7) INT’L J.

ENVT’L RESEARCH AND PUB. HEALTH 731 (2017),

https://www.ncbi.nlm.nih.gov/pubmed/28684711. Prolonged exposure to ozone

may also accelerate cognitive decline in the early stages of dementia. Cleary et al.,

Association of Low-Level Ozone with Cognitive Decline in Older Adults, 61(1) J.

ALZHEIMERS DISEASE 67 (2018), https://www.ncbi.nlm.nih.gov/pubmed/29103040.

    14.      In 2015, EPA strengthened the national health-based standard for

ground-level ozone, lowering the standard from 75 parts per billion (“ppb”) to 70


                                          6
       Case 4:18-cv-03237-HSG Document 93-1 Filed 03/19/19 Page 7 of 12




ppb. EPA, National Ambient Air Quality Standards for Ozone, 80 Fed. Reg. 65,292

(Oct. 26, 2015). The record for that rulemaking, however, along with subsequent

scientific studies, demonstrates that health effects can occur at much lower levels,

especially in sensitive populations. For that reason, EPA’s independent scientific

advisors recommended that the agency establish the standard in the range of 60–70

ppb. Many health and medical associations suggested that lower standards may be

appropriate. Id. at 65,321-23, 65,355.

     15.      In addition, particular areas of the country are not in attainment with

the current 70 ppb standard, and therefore frequently experience even unhealthier

levels of air quality. These additionally unhealthy levels of ozone air quality can

result in acute respiratory illness and other damaging health outcomes. Many of

these nonattainment areas contain one or more landfills covered by EPA’s 2016

Landfill Emission Guidelines. Especially in these nonattainment areas, any

additional VOC pollution increases the risks of adverse health outcomes,

particularly for vulnerable populations, including children. EDF has approximately

57,404 members living in a county that violates the 2015 health-based National

Ambient Air Quality Standards for ground-level ozone and contains one or more

landfills that would be regulated under EPA’s Emission Guidelines for existing

landfills. Stith Decl. at ¶ 12.




                                           7
      Case 4:18-cv-03237-HSG Document 93-1 Filed 03/19/19 Page 8 of 12




     16.     EPA’s failure to implement the Landfill Emission Guidelines will

allow additional emissions of smog-forming pollutants in areas already burdened

with unhealthy levels of ozone pollution. This added pollution enhances the risk of

near-term harm to people who live, work, or recreate in proximity to the covered

landfills, including in particular children, older adults, those suffering from

respiratory disease such as asthma, low income populations, and outdoor workers.

        Landfills Emit HAPs such as Benzene, a Known Human Carcinogen

     17.     I understand that landfills also emit a number of dangerous HAPs:

“Nearly 30 organic HAP have been identified in uncontrolled [landfill gas],

including benzene, toluene, ethyl benzene, and vinyl chloride. Benzene is a known

human carcinogen.” 81 Fed. Reg. at 59,281. These HAP emissions will be reduced

by implementation of the Landfill Emissions Guidelines. 2016 RIA at 4-2. In

issuing the Emission Guidelines, EPA recognized the negative health and welfare

consequences of HAPs emitted from landfill operations and the health benefits the

rule provides by reducing HAP emissions. 81 Fed. Reg. at 59,281.

      18.    I am aware that there is no safe level of human exposure to many of

the toxic pollutants released as a result of landfill gas, including benzene. Bruce

Lanphear, Low-level toxicity of chemicals: No acceptable levels? 15(12) PLOS

BIOL. e2003066 (2017), http://doi.org/10.1371/journal.pbio.2003066. Even brief

exposure to such pollutants can increase the risk of adverse health effects. See, e.g.,


                                           8
       Case 4:18-cv-03237-HSG Document 93-1 Filed 03/19/19 Page 9 of 12




EPA, Benzene (Jan. 2012), https://www.epa.gov/sites/production/files/2016-

09/documents/benzene.pdf (noting short-term exposure can cause “drowsiness,

dizziness, headaches, as well as eye, skin, and respiratory tract irritation”);

Matthew J. Strickland et al., Short-Term Associations Between Ambient Air

Pollutants and Pediatric Asthma Emergency Department Visits 182(3) AM. J.

RESPIRATORY CRITICAL CARE MED. 307 (2010),

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2921597/. Exposure to HAPs can

cause cancer and seriously impair the human neurological system. For example,

EPA has found that benzene, found in landfill gas, is a “known human carcinogen

(causing leukemia) by all routes of exposure, and . . . that its exposure is associated

with additional health effects, including genetic changes in both humans and

animals.” 2016 RIA at 4-36.

     19.     Further, a “number of adverse noncancer health effects including

blood disorders, such as preleukemia and aplastic anemia, have also been

associated with long-term exposure to benzene.” Id. Along with benzene, EPA has

catalogued the harmful effects of other specific air toxics emitted from the NMOC

portion of the landfill gas, including toluene, ethyl benzene, vinyl chloride, and

other air toxics. Id. at 4-2. Each of these hazardous pollutants is harmful to human

health. For example, the serious health effects associated with exposure to toluene

range from the dysfunction of the central nervous system to narcosis, with effects


                                           9
      Case 4:18-cv-03237-HSG Document 93-1 Filed 03/19/19 Page 10 of 12




“frequently observed in humans acutely exposed to low or moderate levels of

toluene by inhalation.” Id. at 4-38 to 4-39.

     20.      Many Americans live in very close proximity to landfills subject to

the Landfill Emission Guidelines, including individual members of EDF, as

detailed in previously submitted EDF declarations. See e.g., Stith Decl. ¶ 9-11.

EPA’s own nationwide estimate counts nearly 21 million people as living within

three miles of a covered landfill, including over 1.4 million children under the age

of five and nearly 2.5 million adults over the age of 65.2 These people and many

other Americans, including EDF members, are exposed to additional hazardous air

pollutants, increasing their risk of experiencing adverse health outcomes, due to

EPA’s failure to implement the Emission Guidelines. For instance, HAPs have

atmospheric lifetimes ranging from several hours to over a week. Under certain

atmospheric conditions, these pollutants can disperse downwind and affect people

several miles from the source. EPA modeling has taken into consideration potential

risks from hazardous air pollutant exposures to populations as far away as 50




      2
         EPA, EJ Screening Report for Municipal Solid Waste Landfills New
Source Performance Standards (NSPS) and Emission Guidelines and Compliance
Times for Municipal Solid Waste Landfills, at 11, 141, 145 (2016),
https://www.regulations.gov/document?D=EPA-HQ-OAR-2014-0451-0102.

                                          10
      Case 4:18-cv-03237-HSG Document 93-1 Filed 03/19/19 Page 11 of 12




kilometers from certain HAP-emitting sources.3 Furthermore, even acute (short-

term) exposure to HAPs can cause a variety of negative health impacts.4

           Implementing EPA’s Landfill Rule Will Improve Air Quality in
                      Communities Across the United States

     21.     EPA’s Landfill Emission Guidelines would lower the threshold for

installing controls from 50 Mg/year to 34 Mg/year of annual NMOC in order to

“ensure that public health, safety, and the environment are protected.” 2016 RIA at

1-1, 1-3. The final Emission Guidelines “are expected to result in significant

emissions reductions of landfill gas,” including anticipated “reductions of 1,810

Mg/yr [of] NMOC.” 2016 RIA at 4-1. This reduction is expected to “also result in

improvements in air quality and reduction of health and welfare effects associated

with exposure to HAP, ozone, and fine particulate matter.” Id. Because of EPA’s

failure to implement the Landfill Emission Guidelines, Americans have not

realized these benefits.




      3
        EPA, Final Residual Risk Assessment for the Petroleum Refining Source
Sector 27, 34 (Sept. 2015), https://www.regulations.gov/document?D=EPA-HQ-
OAR-2010-0682-0800.
      4
         See, e.g., EPA, Vinyl Chloride (Jan. 2000),
https://www.epa.gov/sites/production/files/2016-09/documents/vinyl-chloride.pdf
(noting short-term exposure to vinyl chloride has resulted in “central nervous
system effects”); EPA, Toluene (July 2012),
https://www.epa.gov/sites/production/files/2016-09/documents/toluene.pdf (noting
short-term exposure to toluene negatively impacts the central nervous system).

                                         11
      Case 4:18-cv-03237-HSG Document 93-1 Filed 03/19/19 Page 12 of 12




     22.     As shown by EPA’s own data, many Americans, including a high

number of vulnerable groups, are already burdened with unhealthy levels of ozone

pollution and exposed to HAPs for which there is no safe level of exposure.

                                   CONCLUSION

     23.     Any further delay in the full implementation of the Landfill Emission

Guidelines allows for additional emissions of ozone-forming VOCs and toxic

HAPs and results in a longer period of inaction before measures to abate these

health-harming pollutants are undertaken in these areas. This delay increases the

risk of near-term harm to all populations living in close proximity to landfills and

in nonattainment areas that contain covered landfills, and will result will be more

asthma attacks, hospitalizations, increased cancer risks, emergency room visits,

and premature deaths in those areas. See 2016 RIA at 4-2 to 4-4, Table 4-1.

I declare that the foregoing is true and correct.




                                            Elena Craft, PhD

Dated: March 18, 2019




                                           12
